DETAILED ACTION
Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to assigning items/tasks based on extracted information without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-7), Process (claims 8-20)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite extracting information from input data (claim 1)/an image (claims 8, 14) and using the extracted information to assign a user an item or task, and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). For example, a human user could evaluate input (e.g., look at an image) and glean required information to make assignment decisions. Task assignment to human users is an example of managing humans and providing humans with instructions. Details regarding data gathering and assigning tasks are recited in most of the dependent claims. 
The dependent claims extract information from audio data, image data, and video data; however, human can do this as well (e.g., by listening to speech, looking at 

No – The apparatus claims include at least one processor, a memory, and a user interface. The process claims include a processing device and a user interface. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 46-53, 71). 

As explained in Step 2A – Prong 1 above, humans can evaluate audio data, image data, and video data. There is reference to use of optical character recognition in claims 13 and 14; however, in claim 13, it is not recited as an actively performed step of the method. In claim 14, the optical character recognition is recited at a very high level of generality. It is simply alluded to in the Specification and, alone, is not described with any real specificity (Spec: ¶¶ 36, 41).

The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.

NOTE: Clarifying that the steps of extracting involve functions that could not be performed in the human mind (e.g., by bringing in details about how such steps are automated and require machine-based analysis) would be helpful in overcoming the rejection under 35 U.S.C. § 101. At present, the claims leave some of the potentially automated details open to an interpretation of being capable of being performed by a human (e.g., in the human mind). For example, “obtaining text positioning” from the image (as recited in claim 14) is not necessarily performed by a processing device. The ability of humans to read words is, in effect, an evaluation of the text positioning of letters to form words. Some specific details beyond adding “by a processing device” would be helpful in overcoming the rejection (e.g., integration of the optical character recognition with machine-performed text positioning analysis and details thereof, if supported by the Specification, would potentially be a step in the right direction to overcome the rejection).
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9, and 11-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Blue et al. (US 2019/0130227).
[Claim 1]	Blue discloses a system comprising:
at least one processor (¶¶ 20-22); and
memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations (¶¶ 20-22), the set of operations comprising:

based on the extracted contextual information, analyzing the input data and identifying at least one item of the list of items associated with the contextual information (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks); and 
identifying a user associated with the contextual information, wherein the user is assigned to the identified at least one item (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks).
[Claim 2]	Blue discloses wherein the input data is an image depicting a plurality of tasks and subtasks (¶¶ 34-39 – Images of sticky notes and handwritten text, including information related to tasks, are captured; ¶¶ 50-52 – There are various types of elements and tasks related to elements. A type of task may include various subtasks within the defined category. It is further noted that there is no patentable distinction made between tasks and subtasks; both are examples of assigned work items and may, thus, be viewed as labels for multiple tasks/work items), and the set of operations further comprises:

determining a characteristic from contextual information associated with the task (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks); and
identifying the user based on the characteristic (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks).
[Claim 3]	Blue discloses wherein the set of operations further comprises: 
causing to be displayed at a user interface, the plurality of tasks and subtasks (¶¶ 50-52 – There are various types of elements and tasks related to elements. A type of task may include various subtasks within the defined category. It is further noted that there is no patentable distinction made between tasks and subtasks; both are examples of assigned work items and may, thus, be viewed as labels for multiple tasks/work items; fig. 4, ¶ 57 – The information, including a list of tasks, is displayed to users);
receiving a modification to one or more tasks of the plurality of tasks (¶¶ 42-54); and

[Claim 5]	Blue discloses wherein the list of items includes one or more tasks assigned to a user (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks).
[Claim 7]	Blue discloses wherein the set of operations further comprises:
acquiring an image of an environment of the user (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks);
determining if the acquired image includes one or more tasks (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks); and
extracting one or more tasks for the user based on the acquired image (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks; ¶¶ 34-
[Claim 8]	Blue discloses a method for extracting a task from an image, the method including:
receiving, at a processing device, an image depicting a plurality of tasks and subtasks (¶¶ 20-22 – The disclosed functionality is implemented using a processor device; ¶¶ 42-43 – Content may be captured via a camera/video; ¶¶ 50-52 – There are various types of elements and tasks related to elements. A type of task may include various subtasks within the defined category. It is further noted that there is no patentable distinction made between tasks and subtasks; both are examples of assigned work items and may, thus, be viewed as labels for multiple tasks/work items); 
extracting a task of the plurality of tasks and subtasks from the image (¶¶ 34-39, 45, 57 – Images of sticky notes and handwritten text, including information related to tasks, are captured and extracted, e.g., using OCR);
extracting contextual information from the image, the contextual information being associated with the extracted task (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks); and
identifying a user associated with the contextual information, wherein the user is assigned to the task (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information 
[Claim 9]	Blue discloses causing to be displayed at a user interface, the plurality of tasks and subtasks (¶¶ 50-52 – There are various types of elements and tasks related to elements. A type of task may include various subtasks within the defined category. It is further noted that there is no patentable distinction made between tasks and subtasks; both are examples of assigned work items and may, thus, be viewed as labels for multiple tasks/work items; fig. 4, ¶ 57 – The information, including a list of tasks, is displayed to users);
receiving a modification to one or more tasks of the plurality of tasks (¶¶ 42-54); and
storing the modification to the one or more tasks of the plurality of tasks in a storage area (¶¶ 42-54 – As particularly seen in ¶ 54, the modification information is stored).
[Claim 11]	Blue discloses wherein the contextual information includes text positioning information relative to other text (¶¶ 34, 36).
[Claim 12]	Blue discloses wherein the image is an image of an environment of the user (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks), the method further comprising:

[Claim 13]	Blue discloses extracting text from the image, the text having been made accessible via an optical character recognition process (¶¶ 34-39, 45, 57 – Images of sticky notes and handwritten text, including information related to tasks, are captured and extracted, e.g., using OCR);
obtaining text positioning information from the image (¶¶ 34, 36); and
extracting the task based on the text extracted from the image and the text positioning information (¶¶ 34-39).
[Claim 14]	Blue discloses a method for extracting task information from an image, the method including: 
receiving, at a processing device, an image depicting a plurality of tasks and subtasks (¶¶ 20-22 – The disclosed functionality is implemented using a processor device; ¶¶ 42-43 – Content may be captured via a camera/video; ¶¶ 50-52 – There are various types of elements and tasks related to elements. A type of task may include various subtasks within the defined category. It is further noted that there is no patentable distinction made between tasks and subtasks; both are examples of assigned work items and may, thus, be viewed as labels for multiple tasks/work items);

extracting text from the image, the text having been made accessible via the optical character recognition process (¶¶ 34-39, 45, 57 – Images of sticky notes and handwritten text, including information related to tasks, are captured and extracted, e.g., using OCR);
obtaining text positioning information from the image (¶¶ 34, 36); and
generating a task based on the text extracted from the image and the text positioning information (¶¶ 34-39).
[Claim 15]	Blue discloses causing to be displayed at a user interface, the plurality of tasks and subtasks (¶¶ 50-52 – There are various types of elements and tasks related to elements. A type of task may include various subtasks within the defined category. It is further noted that there is no patentable distinction made between tasks and subtasks; both are examples of assigned work items and may, thus, be viewed as labels for multiple tasks/work items; fig. 4, ¶ 57 – The information, including a list of tasks, is displayed to users);
receiving a modification to one or more tasks of the plurality of tasks (¶¶ 42-54); and

[Claim 16]	extracting contextual information from the image (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks); and
assigning the task to a user based on the extracted contextual information (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks).
[Claim 17]	Blue discloses identifying a user associated with the contextual information, wherein the user is assigned to the task (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks).
[Claim 18]	Blue discloses determining if the image includes one or more tasks (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks);

generating a first task based one the first delineator (¶¶ 34-39, 57 – Multiple tasks are identified from the image. Tasks may be delineated by category header words and other descriptions; ¶¶ 50-52 – There are various types of elements and tasks related to elements. A type of task may include various subtasks within the defined category. It is further noted that there is no patentable distinction made between tasks and subtasks; both are examples of assigned work items and may, thus, be viewed as labels for multiple tasks/work items); and 
generating a first subtask of the task based on the second delineator (¶¶ 34-39, 57 – Multiple tasks are identified from the image. Tasks may be delineated by category header words and other descriptions; ¶¶ 50-52 – There are various types of elements and tasks related to elements. A type of task may include various subtasks within the defined category. It is further noted that there is no patentable distinction made between tasks and subtasks; both are examples of assigned work items and may, thus, be viewed as labels for multiple tasks/work items).

[Claim 20]	Blue discloses wherein the image is a first frame of a video, and the text positioning information is based on a placement of text over time (¶¶ 34-39; 42-56 – Changes to the images and corresponding information are tracked as timestamped images over time using video; As seen in ¶¶ 41-42, 56, subsequent image captures are compared to previous ones to identify changes, such as changes in task status. It is understood that, if video is capturing such images and timestamping them, still images captured by video, i.e., frames, are being compared).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Blue et al. (US 2019/0130227), as applied to claims 1, 2, and 8 above, in view of Lopez Venegas et al. (US 2017/0310716).
[Claims 4, 6, 10]	Blue discloses:
[Claim 4]	wherein the input data includes captured data (¶¶ 34-39, 45, 57 – Images of sticky notes and handwritten text, including information related to tasks, are captured and extracted, e.g., using OCR), and wherein the set of operations further comprises:

based on the extracted contextual information from the captured data, identifying the at least one item of the list of items associated with the contextual information (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks); and
assigning the at least one item to the user based on the extracted contextual data from the captured data (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks);
[Claim 10]	receiving, at the processing device, captured data (¶¶ 20-22 – The disclosed functionality is implemented using a processor device; ¶¶ 34-39, 45, 57 – Images of sticky notes and handwritten text, including information related to tasks, are captured and extracted, e.g., using OCR);
extracting contextual information from the captured data (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks);

assigning the task to the user based on the extracted contextual information from the captured data (¶¶ 34-39 – The location of elements, such as sticky notes or handwritten text, and/or color of sticky notes may convey contextual information associated with tasks. The contextual information may include information that links specific team members to tasks).
Blue does not explicitly disclose that the captured data is audio data (claims 4, 10) or that the list of items includes a plurality of voice memos (claim 6). Similar to Blue and the claimed invention, Lopez Venegas monitors communications to extract sufficient information to associate tasks with particular users and Lopez Venegas additionally utilizes captured audio data, including spoken conversations (which are a type of voice memo), to gather enough information to identify a task assignment to a particular user (Lopez Venegas: ¶¶ 9, 14, 32-33, 46-48, 54). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Blue such that the captured data is audio data (claims 4, 10) and wherein the list of items includes a plurality of voice memos (claim 6) in order to facilitate the gathering of more comprehensive information that would yield additional insight into task prioritization and assignment. For example, Lopez Venegas’ .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kudssi (US 2019/0272332) – Discloses an automatic note board data capture and export system and method, including to capture tasks and subtasks on a Scrum board.
	Almog et al. (US 10,027,796) – Generates smart reminders from lexical and contextual clues.
	Boileau (US 2018/0053127) – Uses a Kanban board for task visualization.
Additionally cited prior art references (on the attached PTO-892) disclose details about task/Scrum boards and/or collaborative workspaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683